Title: To Benjamin Franklin from John Williams, 20 December 1778
From: Williams, John
To: Franklin, Benjamin


Honourable Sir,
Nantes 20th. Decr 1778
Captain McNeil having put into this Port, in his Way to Boston, his Cruise being out, I availed myself of the Oppertunity and sent by him all the Letters, you put into my Care Supposing it important to the Public that the Congress should receive them as Soon as possible, I gave him every causion necessary in Case of Danger of being taken, I hope my Conduct herein will meet with Your Approbation.

I am with the most perfect Attachment & respect Honb. Sir Your most Obedt & most Humble Servant
Jno Williams
NB I dont write to my nephew supposing him on his way for Nantes.To the Honourable Benja Franklin Esqr &c &c &c

 
Addressed: His Excelency Benja Franklin / Esqr. &c &c &c / at Passey
Notation: J. Williams to Benj: Franklin (20 Decr 1778.)
